Smith, J. (dissenting).
I dissent because it seems only fair to me that, in a case where defendant essentially presented her autobiography as her defense, the People should be allowed to introduce a bit of her history that casts her in a less favorable light.
Defendant told the jury a truly horrifying story of the treatment she received in the home of an aunt who had raised her until she was almost 12 years old. She said: “I was treated horribly. I was sexually abused. I was beaten with extension cords. I was put in hot . . . tubs of water ... at six.” She added that her male cousins sodomized and raped her and her sister, as well as “bullying us and beating us up.” Her uncle, she said, also sexually abused her. Asked when the sexual abuse started, she replied: “I was around the age of two or three.” The description of defendant’s childhood continues in painful detail for several pages of transcript.
*137The People, as the majority points out, did not dispute this testimony; it is not obvious how they could have obtained evidence disproving it, even if it was not true. Nor did the People challenge its relevance, and I agree that it was relevant to the issue before the jury—which was whether defendant was justified in killing a man when she was 45 years old. Defendant was entitled to argue to the jury that the child abuse, though it preceded the killing by decades, caused her to perceive as life-threatening the physical abuse that she suffered at the hands of the man she killed. His violent acts toward her, bad as they were, might not seem to many so extreme as to justify a homicide; the plastic shovel he attacked her with weighed 2.6 pounds. (Though that is only a little lighter than Babe Ruth’s baseball bat [see majority op at 136 n 3], a jury could find that it was less compact and much less likely to cause fatal injury.) The story of defendant’s early life was admissible to show that she could reasonably be more fearful than most.
But I do not see why, in fairness, the People—who obviously had much less access than defendant herself to the details of her life’s story—could not introduce in rebuttal a few details that they were able to glean, to support an inference that her dreadful experiences had instilled in her more rage than fear. That she had once told a therapist that she had stabbed a man who was “harassing” her in the thigh, and that she was “very angry toward men” was surely admissible for this purpose. It is true, as the majority says, that this evidence does not compel the inference that the People ask the jury to draw—just as defendant’s evidence did not compel the inference that her killing of her attacker was justified. But the evaluation of the competing inferences was properly left to the jury.
The majority speculates that perhaps defendant’s previous stabbing of a man was itself justified; perhaps she “used her knife to ward off a sexual or other serious assault” (majority op at 135). Perhaps; and perhaps defendant was exaggerating, or even fabricating, the abuse she suffered in childhood. These sorts of questions are for the jury, and defendant had a substantial advantage over the People in presenting evidence for the jury to consider. If the prior stabbing was indeed self-defense, nothing stopped her from saying so. The unconventional order of proof in this case—where, apparently with defendant’s implicit consent, the People essentially presented their rebuttal case before she testified—augmented defendant’s advantage, for she was able on her own case to rebut the rebuttal, if she had evidence to rebut it with.
*138The whole idea of excluding “propensity” evidence, to my mind, loses its meaning in a case like this where defendant offers a justification defense that is based in large part on the claim that she had a propensity, instilled in early childhood, to fear violence. If the jury can consider that propensity, why not another one? The majority relies on People v Santarelli (49 NY2d 241 [1980]), in which we held certain propensity evidence inadmissible to rebut an insanity defense. But the insanity defense in Santarelli was not, fundamentally, a propensity defense, as the justification defense here in large part is.
Judge Jasen, dissenting in Santarelli, suggested that the rule excluding propensity evidence—the rule of People v Molineux (168 NY 264 [1901])—should have little application in cases where there is no dispute as to “whether the defendant actually committed the acts complained of’ (49 NY2d at 255). I find Judge Jasen’s dissent persuasive. But there is no need to overrule Santarelli to decide this case. We need only hold that, where a defendant offers evidence of her own propensities, the People are entitled to present a contrary version.
Judges Ciparick, Graffeo, Read and Pigott concur with Chief Judge Lippman; Judge Smith dissents in a separate opinion.
Order reversed and a new trial ordered.